Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Data Structures and Algorithms for Real-Time Ray Tracing at the University of Texas at Austin” by Warren Andrew Hunt (hereinafter Hunt) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0317818 A1 (hereinafter Howson).
Regarding claim 1, the limitation “a computer implemented method of generating one or more separate reduced acceleration structures to be used for intersection testing in a ray tracing system for processing a 3D scene, the ray tracing system comprising (i) a processing module configured to generate acceleration structures … the method comprising: determining, by the processing module, nodes of the one or more separate reduced acceleration structures” is taught by Hunt (Hunt describes a perspective grid ray tracer implementation (section 6.2) relying on a perspective grid acceleration structure comprising the geometry for the scene (e.g. 6.2.1-6.2.1.3), which is dependent 
The limitation “wherein each one of the one or more separate reduced acceleration structures represents a respective sub-region within the 3D scene rather than representing the whole 3D scene” is taught by Hunt (Hunt, section 5.2.2.1 teaches that the perspective transform has a singularity limiting it to representing half or partial spaces, and further teaches using a cube map of 6 frustums dividing the full range of perspective view space, i.e. each acceleration structure represents approximately 1/6 of the perspective view space, with the small/near frustum planes corresponding to the surfaces of a cube surrounding the viewpoint, such that the perspective grid acceleration structure(s) correspond to a sub-region within the 3D scene.)
	The limitation “generating, by the processing module, a world space acceleration structure representing the whole 3D scene, wherein the one or more reduced acceleration structures represent primitives having a greater Level of Detail (LOD) than primitives represented by the world space acceleration structure” is not explicitly taught by Hunt (Hunt does not discuss generating a world space acceleration structure having primitives represented at a lower LOD representation than the primitives of the perspective grid acceleration structure.)  However this limitation is taught by Howson (Howson describes a combined rasterization and ray tracing system which receives geometry data (e.g. paragraphs 46-7), performs visibility culling (e.g. paragraph 52) prior to rendering (e.g. paragraph 56).  Further, Howson teaches that a coarse acceleration structure may be generated containing the source 3D scene geometry (e.g. paragraphs 80-86), where elements of the course acceleration structure may be selected for constructing a fine-grained acceleration structure for a view frustum based on overlap of coarse acceleration structure nodes with the view frustum (paragraph 84, figure 4), thereby accelerating the creation of the fine-grained acceleration structure by eliminating some of the input geometry which does not overlap the view frustum from consideration.  Howson further teaches that the final geometry generated from the elements of the acceleration structure may be generated on demand and at a higher resolution, i.e. higher LOD, than the geometry in stored in the course acceleration structure, e.g. paragraphs 87-90.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt’s perspective grid ray tracer to use Howson’s coarse acceleration structure to select elements for constructing Hunt’s perspective grid acceleration structure(s) based on overlap with the coarse acceleration structure nodes, and further to request high resolution final geometry as taught by Howson, in order to accelerate the creation of the perspective grid acceleration structure by eliminating some of the input geometry which does not overlap the view frustum from consideration, as well as to perform ray tracing using high resolution geometry, e.g. for high resolution ray tracing, because Howson teaches that the final geometry may be provided at a higher resolution than the geometry stored in the coarse acceleration structure.
	The limitation “the ray tracing system comprising … (ii) a computer readable memory configured to store acceleration structures, and (iii) intersection testing logic configured to perform intersection testing … storing in the computer readable memory the one or more reduced acceleration structures and the world space acceleration structure for subsequent use in intersection testing performed by the intersection testing logic” is taught by Hunt in view of Howson (Hunt indicates that the perspective grid acceleration structures are stored in main memory, and each cell is sized to fit within the processor’s L2 cache for use in intersection testing (section 6.2.1.1, paragraphs 2-3), i.e. intersection testing performed by executing intersection testing logic.  Hunt further indicates that the number of concurrently stored acceleration structures may depend on available memory (e.g. section 6.2.1.2, paragraph 5), i.e. one, or more, reduced acceleration structures are stored at a time in the main memory.  Further, Howson, e.g. paragraph 82, indicates that the object extent data comprises the coarse acceleration structure, and, e.g. paragraph 55, the object extent data is also stored in memory.)
	Regarding claim 3, the limitation “wherein a sub-region corresponds to a view frustum within the scene” is taught by Hunt (Hunt (section 5.2.2.1) teaches that the perspective transform has a singularity limiting it to representing half or partial spaces, and further teaches using a cube map of 6 frustums dividing the full range of perspective view space, i.e. each acceleration structure represents approximately 1/6 of the perspective view space, with the small/near frustum planes corresponding to the surfaces of a cube surrounding the viewpoint.)
	Regarding claim 4, the limitation “wherein the nodes of at least one of the reduced acceleration structures are defined in a view space or a clip space, and wherein nodes of at least one of the reduced acceleration structures have shapes which are elongated in a direction approximately aligned with a viewing direction” is taught by Hunt (Hunt’s perspective grid acceleration structures correspond to a view/clip space frustum (e.g. section 5.2.2.1, as discussed in the claim 1 rejection above, where the geometry is clipped to a camera’s view frustum), and are further divided into cells with or without splits in the depth direction (sections 6.2.1.1-3), such that each cell (i.e. node of the acceleration structure) corresponds to a sub-frustum, i.e. an n x m cell of pixels in x and y dimensions relative to the viewpoint, and the corresponding depth of the frustum when there are no splits in the z dimension, or depth of the split points when splits are used, where the (sub-)frustum is a shape that is elongated along a direction from the corresponding viewpoint (i.e. the view frustum is a truncated pyramid shape defined based on a viewpoint which would be located at the top point of a pyramid, looking towards its base, were it not truncated).  It is additionally noted that Hunt refers to a related publication regarding the perspective grid ray tracing system, i.e. “Ray-Specialized Acceleration Structures for Ray Tracing” by Warrant Hunt and William R. Mark, which graphically shows in figures 1b, 1d, that the acceleration structure cells are elongated in a direction of the viewpoint.)
Regarding claim 5, the limitation “wherein in response to finding an intersection in a first reduced acceleration structure, a shader program is executed which causes a ray to be emitted into a second reduced acceleration structure, wherein the first reduced acceleration structure is different to the second reduced acceleration structure” is taught by Hunt (Hunt teaches generation of shadow rays (e.g. sections 6.2.1.2, 6.2.1.3), which are generated in response to primary ray intersections (6.2.1.2, paragraph 1, 6.2.1.3, paragraph 3) and used to determine a shadow state by tracing the shadow rays against acceleration structure(s) built per light (6.2.1.2, paragraph 3, 6.2.1.3, paragraph 2).)
Regarding claim 6, the limitation “wherein the one or more reduced acceleration structures are generated dynamically for each render of the 3D scene” is taught by Hunt (Hunt teaches that the acceleration structures are built on a per-frame basis (e.g. Table 6.2 caption) corresponding to generating the structures dynamically for each render, i.e. frame.)
Regarding claim 9, the limitation “wherein the nodes of the one or more reduced acceleration structures are determined by reducing the world space acceleration structure to focus on the respective one or more sub-regions within the 3D scene corresponding to the one or more reduced acceleration structures” is taught by Hunt as modified in view of Howson (As noted in the claim 8 rejection above, Howson teaches that a coarse acceleration structure may be generated containing the source 3D scene geometry (e.g. paragraphs 80-86), where elements of the course acceleration structure may be selected for constructing a fine-grained acceleration structure for a view frustum based on overlap of coarse acceleration structure nodes with the view frustum (paragraph 84, figure 4), thereby accelerating the creation of the fine-grained acceleration structure by eliminating some of the input geometry which does not overlap the view frustum from consideration.  In the combination Hunt’s perspective grid acceleration structure is generated based on the coarse acceleration structure nodes overlapping the view frustum, i.e. the coarse acceleration structure is reduced to the nodes overlapping the view frustum, and the geometry contained in said nodes is used to build the perspective grid acceleration structure.)
Regarding claim 10, the limitation “performing intersection testing by traversing the one or more reduced acceleration structures; and using the results of said intersection testing for rendering an image of the 3D scene” is taught by Hunt (section 6.2 describes the implementation of the perspective grid ray tracer, which includes using the perspective grid acceleration structures for performing intersections for eye rays (section 6.2.1.1) as well as hard shadow rays (section 6.2.1.2) or soft shadow rays (section 6.2.1.3), where the resulting intersections are used to determine color values at each pixel to generate an image for display, as shown in figures 6.5, 6.6.)
Regarding claims 12 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Hunt indicating the use of software implementation, e.g. section 6.2.2.1.
	Regarding claim 13, the limitations “wherein the acceleration structure building logic is configured to determine nodes of the plurality of reduced acceleration structures, each of the reduced acceleration structures representing a respective sub-region within the 3D scene, and wherein the processing module is configured to cause the plurality of reduced acceleration structures to be stored in the computer readable memory for subsequent use in intersection testing performed by the intersection testing logic, wherein different reduced acceleration structures are used during rendering for respective different purposes” is taught by Hunt (Hunt’s perspective grid acceleration structures are determined according to a camera viewpoint or light point and orientation(s) (e.g. section 6.2.1.1, generating a perspective grid acceleration structure aligned with a camera viewpoint, sections 6.2.1.2-3, generating perspective grid acceleration structure(s) for each light), where the camera viewpoint perspective grid acceleration structures are used for eye/visibility ray testing (section 6.2.1.1) and the light perspective gird acceleration structures are used for shadow testing (sections 6.2.1.2-3).)
	Regarding claim 14, the limitation “wherein the ray tracing system is implemented in a tile-based rendering system, and wherein the processing module is configured to generate a respective reduced acceleration structure for each of a plurality of tiles of a rendering space in which the 3D scene is to be rendered” is taught by Hunt (Hunt teaches (section 6.2.1.1, paragraphs 2-3) that the perspective grid acceleration structure comprises a plurality of cells, wherein the cells correspond to 100x100 pixel tiles that are rendered on a per-tile/cell basis (section 6.2.1.1, paragraph 3), such that each perspective grid acceleration structure is generated for a plurality of tiles of rendering space for the eye/camera viewpoint.  Further, as described in section 5.2.2.1, cameras with wide fields of view are represented using a cube mapping approach, such that for each face of the cube, a perspective grid acceleration structure is generated for the corresponding face/frustum, wherein each face of the cube would have a subset of the cells/tiles used for rendering the image from the viewpoint with a wide field of view, as described in section 6.2.1.1, paragraph 3.  It is additionally noted that the claim does not require a one to one relationship between the tiles and reduced acceleration structure(s), but rather, that there is an acceleration structure generated for each of the tiles, e.g. a single acceleration structure which is generated to be used by a plurality of tiles corresponds to the claimed a respective reduced acceleration structure for each of the plurality of tiles).
	Regarding claim 15, the limitation “wherein the sub-region of the 3D scene represented by a particular reduced acceleration structure, which is generated for a particular tile of the rendering space, maps onto the respective particular tile of the rendering space” is taught by Hunt (As described in section 6.2.1.1, the perspective grid acceleration structure is evaluated similar to a tiled z-buffer renderer, where each tile/cell of the acceleration structure has a corresponding sub-frustum of the perspective grid acceleration structure which maps to the tile, i.e. stores the geometry which is potentially intersected by the rays sampling the corresponding pixels of the tile, such that the frustum upon which the perspective grid acceleration structure is based (section 5.2.2.1) is the sub-region which maps to the respective tile(s) of the corresponding cube face of the rendering space).
	Regarding claims 16 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 10 above.
	Regarding claim 19, the limitations “perform pre-processing on primitives in the 3D scene, wherein pre-processing includes one or both of clipping and transforming the primitives into view space or clip space; and provide the pre-processed primitives to the processing module” are taught by Hunt (Hunt’s perspective grid ray tracer receives geometry representing the scene and constructs acceleration structure(s) for the scene (e.g. section 6.2, as well as tables indicating approximate polygon count, and statistics of corresponding per-frame acceleration structures) by transforming the geometry into perspective space (e.g. section 5.2.2, section 6.3) and clipping to the camera’s view frustum (e.g. section 5.2.2.1 indicating that the perspective transform has a well-known singularity problem which can be solved with standard raster-graphics solutions, i.e. by clipping/culling the perspective space geometry to the camera’s view frustum and using a cube map of 6 frustums dividing the full range of perspective view space (i.e. covering the full sphere of viewing orientations)).)

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Data Structures and Algorithms for Real-Time Ray Tracing at the University of Texas at Austin” by Warren Andrew Hunt (hereinafter Hunt) in view of U.S. Patent Application Publication 2015/0317818 A1 (hereinafter Howson) as applied to claims 10 and 16 above, and further in view of “OptiX: A general Purpose Ray Tracing Engine” by Steven G. Parker, et al. (hereinafter Parker).
Regarding claim 11, the limitation “if the traversal of a reduced acceleration structure results in a miss for a ray, emitting the ray into a world acceleration structure which represents the whole scene” is not explicitly taught by Hunt (Hunt does not explicitly address how ray intersection misses are handled).  However, this limitation is taught by Parker (section 3.1, “Miss programs are executed when the ray does not intersect any geometry in the interval provided. They can be used to implement a background color or environment map lookup.”  Parker teaches that when a ray does not intersect any geometry, the response may be to perform an environment map lookup, i.e. test the ray against an acceleration structure corresponding to an environment map representing the world space of the 3D scene.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hunt’s perspective grid ray tracer, using Howson’s coarse acceleration structure to select elements for constructing Hunt’s perspective grid acceleration structure(s), to include Parker’s miss program for testing the ray against an environment map acceleration structure in response to not intersecting any geometry in an perspective grid acceleration structure, in order to provide a value for rays which do not intersect any geometry.  In addition to being analogous prior art, the references being directed to ray tracing systems, Parker provides implementation details which Hunt does not discuss, e.g. handling misses, and further one of ordinary skill in the art would be familiar with the use of environment maps for providing background scene image values based on a viewing orientation (i.e. a viewing ray).
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the scope of claim 7 includes the allowable subject matter of parent application 15/705976 and is therefore allowable for the same reasons.

Response to Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive.
Applicant asserts that “there is no disclosure in Howson of what the examiner says here “could be done”.  On the contrary, Howson, paragraph 87 indicates that two generic consumers can request geometry at different resolutions.  Howson, paragraph 87, gives a non-limiting example of a situation in which one of the consumers is a ray tracing subsystem requesting lower resolution geometry than the rasterization subsystem, and in no way suggests that the example is intended to be limiting or that the reverse is outside the scope of the invention.  That is, Applicant cites no disclosure from Howson indicating that the given example is intentionally limiting the scope of the disclosure, and Applicant provides no reason why one of ordinary skill in the art would not interpret Howson’s disclosure of generic subsystems requesting different levels of detail to include the reverse situation of the example.  Instead, Applicant’s remarks simply emphasize that Howson does not disclose the reverse example, which is not evidence or reasoning which supports Applicant’s conclusory assertions that the reverse example is outside the scope of Howson’s disclosure.  Therefore, these assertions cannot be considered persuasive.
Applicant argues that “there is no disclosure of different acceleration structures being provided with geometry at different levels of detail”.  The claim does not require a plurality of acceleration structures receiving geometry at different levels of detail, but rather that the reduced acceleration structures have geometry represented at a greater level of detail than the world space acceleration structure.  In the combined system, Hunt’s system is modified to construct the perspective grid acceleration structures based on overlap with the coarse acceleration structure nodes, and requests the geometry at a high resolution, thereby by meeting the claim limitation requiring that the reduced acceleration structures have geometry represented at a greater level of detail than the world space acceleration structure.  Therefore, this argument is not persuasive, because the claim does not require that the reduced acceleration structures have different levels of resolution from one another.
Applicant asserts that a rasterization system does not use an acceleration structure in intersection testing performed by intersection testing logic.  On the contrary, a rasterization system does perform intersection testing using an acceleration structure, it simply does not rely on ray traced intersections to determine the nearest surface intersected by a viewing ray on which to perform sampling.  Further, Applicant’s remarks with respect to rasterization are entirely irrelevant to the combination of the rejection, which does not rely on Howson’s rasterization subsystem in any way whatsoever.  Therefore, these assertions are not persuasive.
Applicant remarks on page 9 of the response, that the disclosed system allows for different amounts of data to be stored in the world space acceleration structure for representing the primitives than the reduced acceleration structure.  However, the claims have no limitations regarding the amount of data used to represent primitives in the respective acceleration structures.  Therefore, this does not appear to be relevant to the claimed invention.
Applicant asserts that there is no disclosure in Howson of generating acceleration structures representing primitives at different LODs prior to the time at which they are needed.  However, this is plainly inaccurate, as it would be impossible for the ray tracing subsystem to perform ray tracing prior to receiving the acceleration structure and corresponding primitives against which the rays are being traced.  Indeed, as shown in Howson, figure 10, and described in paragraph 96, geometry and acceleration structure elements are generated in step 416, and then used for performing ray tracing in step 419.  Therefore, this argument cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT BADER/Primary Examiner, Art Unit 2619